179 S.W.3d 730 (2005)
J.E. BOYD GENERAL CONTRACTOR, INC., Appellant,
v.
PRESTIDGE SMITH RAZLOZNIK, INC., f/k/a Prestidge Smith Architects, Inc., Appellee.
No. 08-05-00327-CV.
Court of Appeals of Texas, El Paso.
November 10, 2005.
Arthur R. Piacenti, Hicks & Lucky, El Paso, for appellant.
Bryan H. Hall, Richard & Hall, P.C., El Paso, for appellee.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
RICHARD BARAJAS, Chief Justice.
Pending before the Court is the Appellant's unopposed motion to dismiss this appeal. Texas Rule of Appellate Procedure 42.1(a)(1) states:
(a) On Motion or By Agreement. The appellate court may dispose of an appeal as follows:
(1) On Motion of Appellant. In accordance with a motion of appellant, the court may dismiss the appeal or affirm the appealed judgment or order unless disposition would prevent a party from seeking relief to which it would otherwise be entitled.
TEX.R.APP. P. 42.1(a)(1).
Appellant has complied with the requirements of Rule 42.1(a)(1). The Court has *731 considered this cause on the Appellant's motion and concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss the appeal.